Citation Nr: 0940316	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-03 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1966 
to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.  In that decision, the RO denied a claim for 
service connection for PTSD.  

In September 2008, the Veteran testified before the 
undersigned at a Board hearing.  A transcript has been 
associated with the file.  


FINDINGS OF FACT

1. The Veteran did not participate in combat.  

2. The preponderance of the evidence is against a finding 
that the Veteran has PTSD that is related to his service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist  

In a January 2007 letter, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009).  The AOJ notified the Veteran of 
information and evidence necessary to substantiate his claim 
for service connection.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  
The letter also informed the Veteran of the process by which 
initial disability ratings and effective dates are assigned.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has been able to participate effectively in the 
processing of his claim.  

The "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to the claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination when necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4).  VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2009).  The Veteran has 
not been given a VA medical examination.  A medical 
examination is not needed to make a decision in this case.  
As explained below, there is no credible evidence of a 
stressor that is related to his service.  VA's duty to assist 
is not invoked where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available medical records have been 
secured.  The duties to notify and assist have been met.  

II. Legal Criteria  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

In addition to the general requirements for service 
connection, service connection for PTSD 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2009).  If the diagnosis of a mental 
disorder does not conform to DSM-IV or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a) (2009).  

For the in-service stressor, if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) 
(2009).  

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997) (and cases cited within).  In determining 
whether documents submitted by a Veteran are credible, the 
Board may consider internal consistency, facial plausibility, 
and consistency with other evidence submitted on behalf of 
the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  
The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1991).  



III. Analysis  

The Board finds by a clear preponderance of the evidence that 
the Veteran does not have PTSD in accordance with 38 C.F.R. 
§ 4.125(a).  The requirements for service connection for PTSD 
have not been met because a preponderance of the evidence 
does not show that the Veteran meets the criteria for 
diagnosis of PTSD; there is no credible supporting evidence 
that the alleged in-service stressors actually occurred.  

An August 1968 service personnel qualification record of the 
Veteran shows that he participated in the Vietnam Counter 
Offensive of 1967 and the Vietnam Counteroffensive Phase III 
of 1968.  He did not receive any medals or decorations 
indicating participation in combat.  He did receive an Air 
Medal, but there was no indication of a V device designating 
valor in combat.  There is no indication in this record that 
the Veteran served in combat.  His military occupational 
specialty was radio/telephone operator and cannoneer.  

In November 2006, the Veteran filed a claim for PTSD.  He 
submitted a stressor statement in February 2007.  He listed 
many stressors in detail, but most were without dates and 
locations.  He stated that his friend, Carlito Dorsey, was 
killed in an ambush in November 1966: He heard about this 
death from another soldier.  He described volunteering as a 
radio telephone operator and getting ambushed in October 
1966.  

The Veteran's stressors included seeing a badly decomposed 
Viet Cong skeleton, having to guard a caught sniper after the 
sniper killed fellow soldier; seeing a bamboo viper; and 
falling off of a tree trunk bridge.  However, he also 
described witnessing a "Captain Bell" being killed by a 
grenade while pursuing the enemy up a mountainside and his 
friend/medic "James Ribel" eventually dying in the field 
after a fire fight.  No specific dates or locations for these 
incidents were given in this initial statement.  

In April 2007, the Veteran submitted a stressor statement 
form and listed the medic as "James Ridel" and 
alternatively "James Bidel."  He also listed "Captain 
Belle" and the year of his death as 1967.  
In July 2008, a memorandum from the RO stated that searches 
of the Vietnam War casualty list for a "Captain Bell" 
and/or "James Ribel" was unsuccessful.  The Veteran's 
stressors could not be verified.  It was verified that 
Carlito Dorsey was killed on November 21, 1966, but there was 
no evidence that he and the Veteran served together on that 
date.  

At the September 2008 Board hearing, the Veteran gave a 
different name for the medic referred to in his February and 
April 2007 statements.  He described a firefight where a 
"James Crawford" died, gave the date of June 1967 
(Transcript, p 6-9) and gave a location of Bin Dinh province 
(Transcript, p 17).  He also submitted an internet page 
regarding the death of this individual, who's full name was 
"James Edward Crawford."  He also stated that this was his 
most stressful experience in Vietnam (Transcript, p 24).  

The Board finds that the Veteran did not participate in 
combat and does not find an in-service stressor that is 
verifiable or verified.  The Board affords the Veteran's 
credibility less weight because the evidence shows a lack of 
consistency and plausibility.  Consistency and plausibility 
are considerations for the Board.  Caluza v. Brown, 7 Vet. 
App. at 511.  Although military occupational specialty of 
medic matches up with the Veteran's original statement about 
James Ridel, the name changed to "James Crawford" at the 
Board hearing with no explanation from the Veteran.  The 
Veteran didn't originally give a location or date in his 
original statement, but had these facts after submitting an 
internet page at the hearing that supported his new 
recollection.  

Facts of the Veteran's story changing at the hearing, 
especially after the Veteran provided such a detailed 
statement prior to the hearing, shows inconsistency.  The 
Veteran's statement changed after it became apparent that 
information he had provided was unverifiable (as noted in the 
July 2008 supplemental statement of the case).  The Veteran's 
claim regarding the death of "Captain Bell" was also not 
verified, which also undercuts credibility.  As no plausible 
corroboration has been provided for the Veteran's in-service 
stressors, the Board does not accept his account, as 
permitted by Wood v Derwinski, 1 Vet. App. 192-193.  The 
Veteran's statements are afforded low probative value.  As a 
result, lay testimony does not establish the occurrence of 
the claimed in-service stressor under 38 C.F.R. 
§ 3.304(f)(2).  

As for the Veteran's PTSD diagnosis, a January 2008 VA mental 
health record shows that PTSD was to be ruled out after an 
initial visit.  In March 2008, a VA mental health record 
showed a diagnosis of depression, with PTSD to still be ruled 
out.  The next month, the Veteran was diagnosed with PTSD and 
alcohol dependence.  Later in April 2008, a VA mental health 
record added depressive disorder to the list of diagnoses.  
The diagnosis of PTSD was not linked to any particular 
stressor, let alone any corroborated one.  Without medical 
evidence of a link between current symptomatology and an 
in-service stressor service connection cannot be granted.  
38 C.F.R. § 3.304(f).  

Although the Veteran believes that his PTSD is causally 
related to active service, he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  His lay opinion 
does not constitute competent medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

A clear preponderance of the evidence is against the 
Veteran's claim for service connection for PTSD and the 
reasonable doubt rule is not for application.  See, 
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for PTSD is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


